Citation Nr: 0319043	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  97-16 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability involving the left ankle, left foot, 
and hips due to left ankle surgery performed at a VA hospital 
in April 1973.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from December 1942 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO), which, in part, 
denied entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability involving the left ankle, left 
foot, and hips due to left ankle surgery performed at a VA 
medical facility in the early 1970's.  In August 1999, an in-
person "Travel Board" hearing was held before the 
undersigned Board Member on that § 1151 benefits appellate 
issue.  In November 1999, the Board remanded the case to the 
RO for additional evidentiary development.  In January 2003, 
the Board referred the case to the Veterans Health 
Administration (VHA) of the VA for a medical opinion 
regarding the § 1151 benefits issue in controversy, pursuant 
to 38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901 
(2001).  In February 2003, a VHA medical opinion was 
rendered, and the Board subsequently provided appellant's 
representative a copy thereof.  


REMAND

With respect to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, as to the 
appellate issue, it does not appear that the RO has expressly 
satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


Accordingly, the case is REMANDED for the following:

The RO should send appellant and his 
representative adequate written 
notification as to the information and 
evidence necessary to substantiate the 
§ 1151 benefits claim at issue, including 
which evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




